Citation Nr: 1707531	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-19 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to higher initial ratings for bipolar disorder, rated as 30 percent disabling prior to April 11, 2013, and 50 percent disabling therefrom.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1981 to August 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal of January 2010 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded these matters in September 2014 and June 2016.

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Recent VA treatment records, to include a mental health physician note dated in April 2016, reference the Veteran's ongoing private treatment through Pathways Community Health.  The most recent records from Pathways Community Health currently of record are dated April 11, 2014.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  As there is an indication that there are outstanding, relevant records from Pathways Community Health dating after April 11, 2014, the Board must remand this case so that VA may take appropriate action to fulfill its duty to assist the Veteran in obtaining those records.  See 38 C.F.R. § 3.159(c)(1).

The record also shows that the Veteran consistently receives treatment from VA treatment facilities.  On remand, the AOJ should also take appropriate action to obtain and associate with the record any outstanding, relevant VA treatment records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, as to the Veteran's appeal for higher initial ratings for the service-connected bipolar disorder, the Veteran was most recently provided a VA examination in April 2013, nearly four years ago.  VA treatment records dating since that time reflect that his condition may have worsened.  Specifically, they show that he has reported difficulties maintaining personal hygiene and performing activities of daily living such as cleaning his home, and that he has been provided homemaker health aide services to assist with those difficulties.  In addition, at the March 2016 Board hearing, the Veteran first testified that he "probably had" anxiety or panic attacks "over the years", but that they are now "controlled enough" on medication.  However, the Veteran then later testified that he has anxiety or panic attacks "all the time", which "slows me down."  In light of the evidence showing a possible worsening in the Veteran's service-connected bipolar disorder, a new VA examination is required so that the current severity of the Veteran's service-connected bipolar disorder may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In that regard, the Board notes that an October 2010 VA examiner found, "Upon clarification, it was determined that [the Veteran's] use of the word anxiety reflects his understanding of his manic symptoms.  For instance, he feels the need to be constantly on the go.  He denied any excessive worry, catastrophic thinking, or over generalizations."  Given this statement, as well as the Veteran's conflicting statements at the March 2016 Board hearing as to whether he has anxiety or panic attacks, the Board asks that the VA examiner on remand specifically comment as to whether the Veteran actually has anxiety or panic attacks that are attributable to the service-connected bipolar disorder.  In addition, an April 11, 2014 treatment note from Pathways Community Health indicates that the Veteran has had difficulty obtaining and keeping employment due to his status as a registered sex offender rather than due to his service-connected bipolar disorder.  Therefore, the Board also asks the VA examiner on remand to comment on the extent to which the Veteran's service-connected bipolar disorder affects his ability to secure or follow a substantially gainful occupation irrespective of any nonservice-connected disabilities and the Veteran's status as a registered sex offender.

As to the Veteran's claim for entitlement to a TDIU, the outcome of the Veteran's appeal for higher initial ratings for the service-connected bipolar disorder that is herein remanded could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with the appeal for higher initial ratings herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the appeal for higher initial ratings for the service-connected bipolar disorder must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

The Board further observes that the Veteran currently does not meet the percentage requirements for entitlement to a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a TDIU may also be granted on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded and associate them with the record.

2.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all treatment from private health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records from Pathways Community Health dating since April 11, 2014.  All attempts to obtain these records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bipolar disorder.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected bipolar disorder.

The examiner is asked to comment specifically as to whether the Veteran actually has anxiety or panic attacks that are attributable to the service-connected bipolar disorder in view of the October 2010 VA examiner's opinion that the Veteran's use of the word "anxiety" reflects his understanding of his manic symptoms and in view of the Veteran's conflicting statements at the March 2016 Board hearing as to whether he has anxiety or panic attacks.

The examiner is also asked to comment specifically on the extent to which the Veteran's service-connected bipolar disorder affects his ability to secure or follow a substantially gainful occupation irrespective of any nonservice-connected disabilities and the Veteran's status as a registered sex offender.

A complete rationale for all opinions must be provided.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  In so doing, determine whether a TDIU may be granted, to include, if warranted, on an extra-schedular basis following referral of the matter to the Director, Compensation Service, pursuant to 38 C.F.R. § 4.16(b).  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




